LEHAN, Judge.
Defendant, a juvenile at the time of sentencing, appeals from his sentence, contending that the trial court erred in sentencing defendant as an adult. We affirm.
We do not find merit in defendant’s argument that the trial court could not delegate to the prosecutor the task of writing the sentencing order pursuant to findings specifically made by the trial court. Carnegie v. State, 473 So.2d 782 (Fla. 2d DCA 1985), is clearly distinguishable. In that case the trial court had apparently given the prosecutor carte blanche authority to prepare the written reasons for departure.
We also do not find merit in defendant’s argument that defendant’s juvenile record of offenses committed within the previous three years should not have been scored because such scoring should only be permitted for adults. When a defendant is sentenced as an adult, he is subject to the criteria for adult sentencing. Similarly, we do not find merit in defendant’s argument that an appellate court has the authority to reverse, as too harsh, a sentence imposed within the guidelines recommended range upon a juvenile who is sentenced as an adult. Finally, we do not find merit in defendant’s argument that the trial court failed to consider the criteria for sentencing a juvenile as an adult pursuant to section 39.111(6)(c), Florida Statutes (1985). The record reflects that the trial court did consider those criteria, and, whether or not we would have applied each of those criteria as did the trial court, there was no abuse of discretion.
Affirmed.
SCHEB, Acting C.J., and SCHOONOVER, J., concur.